PER CURIAM.
We affirm appellant’s conviction and the order revoking his probation; however, as we did in Tamer v. State, 463 So.2d 1236, (Fla. 4th DCA 1985), we certify to the Florida Supreme Court the following question as one of great public interest:
DOES THE FOURTH AMENDMENT EXCLUSIONARY RULE APPLY IN PROBATION REVOCATION PROCEEDINGS IN LIGHT OF THE 1983 AMENDMENT TO ARTICLE I, SEC*889TION 12, OF THE FLORIDA CONSTITUTION?
AFFIRMED; QUESTION CERTIFIED.
HERSEY, GLICKSTEIN and BARRETT, JJ., concur.